DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/22/2019. 
Claims 1-20 are pending in the Application.  
   
Continuity/ Priority Information 
The present Application16691890, filed 11/22/2019 is a continuation of 15609481, filed 05/31/2017, now U.S. Patent No. 10,489,079 which is a continuation of 14940248, filed 11/13/2015, now U.S. Patent No. 9,696,937 which is a continuation of 14068574, filed 10/31/2013, now U.S. Patent No. 9,218,282. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pichen (U.S. Pub. No. 20140269088) Pub. Date: May 2, 2013.
Regarding independent Claims 1, 9 and 15, Pichen discloses a method and apparatus for retrieving and storing data in a storage device, comprising:
“a buffer coupled to a plurality of memory device” Referring to FIG. 1, Par. [0011] The memory die 103 includes the memory 104, a set of buffers 106, and circuitry 108 to buffer write data in the set of buffers 106 on the memory die 103 while reading requested data from the memory 104. Par. [0042] In a particular embodiment, the data storage device 102 may be coupled to a non-volatile memory, such as a three-dimensional (3D) memory, a flash memory (e.g., NAND, NOR, Multi-Level Cell (MLC), a Divided bit-line NOR (DINOR) memory, an AND memory, a high capacitive coupling ratio (HiCR), asymmetrical contactless transistor (ACT), or other flash memories), an erasable programmable read-only memory (EPROM), an electrically-erasable programmable read-only memory (EEPROM), a read-only memory (ROM), a one-time programmable memory (OTP), or any other type of memory.
“sending a notification from a memory device to a buffer that indicates the memory device is ready to receive data from a buffer” Par. [0022] The ready/busy signal 230 “notification” may be asserted by the memory die 103 of FIG. 1 to indicate when the memory die 103 is busy with an erase, program, or read operation. For example, the ready/busy signal 230 may be asserted low (e.g., "busy") when the memory die 103 is busy with an erase, program, or read operation and may be asserted high (e.g., "ready") otherwise. 
“writing the number of portions of data to the memory device in the next available address” Fig. 1, Par. [0011] The memory die 103 may include the memory 104, a set of buffers 106, and circuitry 108 to buffer write data in the set of buffers 106 on the memory die 103 while reading requested data from the memory 104.
[0013] For example, the circuitry 108 may be responsive to receipt of a read-write command 150 to enable the first buffer 107 to store at least a portion of the requested data 160 read from the memory 104 while at least a portion of the write data 156 is received via the communication bus 140 and stored to the second buffer 109. 
[0023] The write enable signal 240 may be responsible for clocking data, address, or command information into the memory die 103. To illustrate, in a write operation, data to be programmed, such as the write data 156, may be "clocked" (e.g., synchronously transferred as sequential data words) from I/O lines of the communication bus 140 into the buffers 106 on rising edges of the write enable signal 240.

writing data”  Pichen discloses  [0013] The circuitry 108 may be configured to enable the set of buffers 106 to store the requested data 160 that is read from the memory 104 while the memory die 103 receives the write data 156 from the controller 120. For example, the circuitry 108 may be responsive to receipt of a read-write command 150 to enable the first buffer 107 to store at least a portion of the requested data 160 read from the memory 104 while at least a portion of the write data 156 is received via the communication bus 140 and stored to the second buffer 109.
Regarding Claims  5-7, 12-14, 18-20, Pichen discloses “a transaction table, a logical address and a physical address” [0015] The controller 120 includes read-write command logic 122 that is configured to generate the read-write command 150. The read-write command 150 includes a read address 152 and a write address 154. The read address 152 may correspond to a read location in the memory 104 and the write address 154 may correspond to a write location in the memory 104. For example, data read from the memory 104, such as the requested data 160, may be read from the read location in the memory 104 and data sent to the memory 104, such as the write data 156, may be sent to the write location in the memory 104. 
 Regarding Claim 8, Pichen discloses “performing an error correction (ECC) operation on the data”  [0009] The host device 130 may be configured to provide data, such as the user data 132, to be stored at the memory 104 or to request data to be read from the memory 104. The host device 130 communicates via a memory interface that enables reading from the memory 104 and writing to the memory 104.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,489,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope thus encompassing all the Claims .
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: independent  Claims   
16691890 Instant Application Claims 
Claims (U.S. Patent No.10,489,079)
1. A method for managing data in a memory system, comprising: 
sending a notification from a memory device to a buffer, wherein the notification indicates the memory device is ready to receive data from the buffer and includes a next available address in the memory device; and 


recording, by a buffer that is coupled to each of a plurality of memory devices, logical addresses for each portion of data received from a host by the buffer along with a data address indicating where each portion of the data is stored in the buffer; 

 locating a portion of the data in the buffer by matching the next available address entry in the notification with a next available data address entry in the buffer that includes the data address indicating where in the buffer the portion of the data is located; 
receiving the located portion of the data at the memory device from the buffer in response to the ready status indicating that the memory is ready to receive the located portion of the data from the buffer; and 
writing the located portion of the data to the next available location in the memory device. 

a memory device; and 

receive a notification from the memory device that indicates the memory device is ready to receive data from the buffer; 
allocate a portion of data from a next available data address in the buffer to the memory device in response to receiving the notification; and 
send the portion of the data from the buffer to the memory device in response to the portion of the data being allocated to the memory device.  


receiving a notification from a memory device of the plurality of memory devices at the buffer, wherein the notification indicates that the memory device is ready to receive data from the buffer, and wherein the notification further indicates a next available address entry that includes a physical address of a next available location in the memory device; 
selecting a particular portion of the data in the buffer in response to matching the next available address entry in the notification with a next available data address entry in the buffer that includes the data address indicating where in the buffer the particular portion of the data is located; 
sending the selected particular portion of the data from the buffer to the memory device; and writing the selected particular portion of the data to the 

a buffer configured to: 
receive data from a host and write the data to the buffer; and a number of memory device coupled to the buffer, wherein the memory device is configured to: 
determine a next available address in the memory device that is ready to receive data; 
send a notification to the buffer that indicates the memory device is ready to receive data and includes the next available address; and 
write a portion of data received from the buffer in the next available address in the memory device.  

12. An apparatus, comprising: 
a plurality of memory devices coupled to a bus; and 
 	a buffer coupled to the plurality of memory devices by the bus and configured to: record logical addresses for each portion of data received from a host by the buffer along with a data address indicating where each portion of the data is stored in the buffer; 
receive a notification from a memory device of the plurality of memory devices, wherein the notification indicates that the memory device is ready to receive data from the buffer, and wherein the notification further indicates a next available address entry that includes a physical address of a next available location in the memory device; 
allocate a portion of the data in the buffer to the memory device in an order in which the notification is received by the buffer; and  
allocate the allocated portion of the data in the buffer by matching the next available address entry in the notification with a next available data 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Date: February 24, 2021
Non-Final Rejection 16691890 20210224
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111